To compel payment of a sum claimed to be due relator as stenographer for the Circuit Court of that county.
Denied October 26, 1881.
Delator was appointed when the circuit was composed of Kalamazoo, Allegan and Yan Biiren counties, but afterwards Allegan was detached and the board of supervisors of Yan Burén, declined to pay its proportion of the salary which had been previously paid, but fixed the amount which should be paid by that county.
Held, that under the Act of 1871 the board was authorized to so fix the amount that should be paid for the service.